Name: Commission Regulation (EC) No 1044/94 of 3 May 1994 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: plant product;  tariff policy
 Date Published: nan

 5. 5 . 94 Official Journal of the European Communities No L 114/3 COMMISSION REGULATION (EC) No 1044/94 of 3 May 1994 establishing unit values for the determination of the customs value of certain perishable goods communicated to the Commission in accordance with Article 173 (2) of Regulation (EEC) No 2454/93 is that unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code ('), Having regard to Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (2), as last amended by Regulation (EC) No 655/94 (3), and in parti ­ cular Article 173 ( 1 ) thereof, Whereas Articles 173 to 177 of Regulation (EEC) No 2454/93 provide that the Commission shall periodically establish unit values for the products referred to in the classification in Annex 26 to that Regulation ; Whereas the result of applying the rules and criteria laid down in the abovementioned Articles to the elements Article 1 The unit values provided for in Article 173 ( 1 ) of Regula ­ tion (EEC) No 2454/93 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 6 May 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 May 1994. For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 302, 19 . 10 . 1992, p. 1 . (2) OJ No L 253, 11 . 10 . 1993, p. 1 . (3) OJ No L 82, 25 . 3 . 1994, p. 15 . No L 114/4 Official Journal of the European Communities 5. 5 . 94 ANNEX Amount of unit values per 100 kg net Code CN code Description ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1.10 1.20 1.30 1.40 1.50 1.60 1.70 1.80 1.90 1.100 1.110 1.120 1.130 1.140 1.150 1.160 1.170 1.170.1 1.170.2 1.180 1.190 1.200 1.200.1 1.200.2 1.210 1.220 1.230 1.240 1.250 1.260 1.270 2.10 2.20 2.30 2.40 0701 90 511 0701 90 59 1 0702 00 10} 0702 00 90f 0703 10 19 0703 20 00 ex 0703 90 00 ex 0704 10 10 } ex 0704 10 90 } 0704 20 00 0704 90 10 ex 0704 90 90 ex 0704 90 90 0705 11 10 } 0705 1 1 90} ex 0705 29 00 ex 0706 10 00 ex 0706 90 90 0707 00 11 } 0707 00 19 } 0708 10 10 } 0708 10 90 } 0708 20 10 } 0708 20 90 } 0708 20 10 } 0708 20 90} ex 0708 90 00 0709 10 00 ex 0709 20 00 ex 0709 20 00 0709 30 00 ex 0709 40 00 0709 51 30 0709 60 10 0709 90 50 0709 90 70 ex 0714 20 10 ex 0802 40 00 ex 0804 30 00 ex 0804 40 10 }ex 0804 40 90 } New potatoes Tomatoes Onions (other than seed) Garlic Leeks Cauliflowers Brussels sprouts White cabbages and red cab ­ bages Sprouting broccoli or calabrese (Brassica oleracea var. italica) Chinese cabbage Cabbage lettuce (head lettuce) Endives Carrots Radishes Cucumbers Peas (Pisum sativum) Beans : Beans (Vigna spp., Phaseolus spp.) Beans (Phaseolus ssp., vulga ­ ris var. Compressus Savi) Broad beans Globe artichokes Asparagus :  green  other Aubergines (egg-plants) Ribbed celery (Apium graveo ­ lens var. dulce) Chantarelles Sweet peppers Fennel Courgettes Sweet potatoes, whole, fresh (intended for human consumption) Chestnuts (Castanea spp.), fresh Pineapples, fresh Avocados, fresh 37,28 1483 282,89 72,07 247,05 10594 29,49 69139 80,90 28,69 80,11 3187 607,88 154,87 530,87 22765 63,37 148566 173,84 61,66 34,82 1385 264,26 67,32 230,78 9896 27,55 64585 75,57 26,80 161,32 6419 1224,09 311,87 1069,02 45842 127,62 299167 350,06 124,18 55,11 2191 416,83 106,38 362,51 15522 43,90 105358 119,58 42,20 57.81 2331 438,81 113,34 385,48 15133 43,14 104614 127,38 45,06 53,71 2172 405,33 104,22 354,64 14950 41,74 101870 116,85 40,02 17,14 681 129,98 33,09 113,00 4877 13,79 31888 37,18 13,32 79,26 3206 598,09 153,78 523,30 22060 61,59 150316 172,41 59,05 36,78 1463 279,14 71,12 243,78 10454 29,10 68223 79,83 28,31 40,96 1632 310,06 79,27 269,67 11511 32,39 78153 88,99 31,08 21.82 877 162,70 42,58 143,89 5690 17,51 39262 47,92 17,72 16,90 673 128,33 32,72 111,98 4793 13,36 31281 36,73 12,98 60,46 2405 458,53 116,76 398,62 17204 48,65 112485 131,17 47,01 43.82 1 744 332,56 84,73 290,43 12454 34,67 81278 95,10 33,73 335,50 13350 2545,78 648,61 2223,27 95338 265,42 622186 728,03 258,26 123,26 4905 935,34 238,30 816,85 35028 97,51 228 596 267,48 94,88 141,79 5642 1075,96 274,13 939,65 40294 112,18 262963 307,70 109,15 92.83 3894 734,40 189,09 645,42 21793 71,04 142837 212,96 66,61 61,64 2453 467,78 119,18 408,52 17518 48,77 114325 133,77 47,45 548,97 21845 4165,57 1061,29 3637,86 155999 .434,30 1018059 1191,26 422,58 176,40 7185 1343,87 339,07 1 171,98 48 656 140,62 335619 380,68 133,56 97,75 3890 741,77 188,98 647,80 27779 77,33 181287 212,13 75,25 67,44 2683 511,76 130,38 446,93 19165 53,35 125075 146,35 51,91 597,24 24693 4608,56 1 140,32 3976,20 164183 486,99 1109159 1280,76 465,59 184,71 7350 1401,59 357,09 1224,03 52489 146,13 342547 400,82 142,18 73,55 2966 558,22 144,18 490,38 19251 54,88 133083 162,05 57,33 29,03 1 156 220,33 56,18 192,26 8230 22,94 53707 63,06 22,28 40,81 1626 309,78 78,99 270,31 11571 32,25 75511 88,66 31,33 83,78 3378 639,04 164,08 560,82 21691 62,54 145547 184,60 66,87 41,20 1639 312,66 79,65 273,05 11709 32,59 76414 89,41 31,71 114,18 4543 866,39 220,73 756,63 32446 90,33 211744 247,76 87,89 Official Journal of the European Communities No L 114/55. 5 . 94 Amount of unit values per 100 kg net Code CN code Description ECU I Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.50 2.60 2.60.1 2.60.2 2.60.3 2.70 2.70.1 2.70.2 2.70.3 2.70.4 2.80 2.85 2.90 2.90.1 2.90.2 2.100 2.110 2.120 2.120.1 2.120.2 2.130 2.140 2.140.1 2.140.2 ex 0804 50 00 0805 10 11 0805 10 21 0805 10 31 0805 10 41 0805 10 15 0805 10 25 0805 10 35 0805 10 45 0805 10 19 0805 10 29 0805 10 39 0805 10 49 ex 0805 20 10 ex 0805 20 30 ex 0805 20 50 ex 0805 20 701 ex 0805 20 90 ) ex 0805 30 10 ex 0805 30 90 ex 0805 40 00 ex 0805 40 00 0806 10 111 0806 10 15 0806 10 19j 0807 10 10 ex 0807 10 90 ex 0807 10 90 0808 10 31 0808 10 33 0808 10 39 0808 10 51 0808 10 53 0808 10 59 0808 10 81 0808 10 83 0808 10 89] 0808 20 31 0808 20 33 0808 20 35 0808 20 39 0808 20 311 0808 20 33 0808 20 35 0808 20 39 ] Guavas and mangoes, fresh Sweet oranges, fresh :  Sanguines and semi-san ­ guines  Navels, Navelines, Nave ­ lates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins  Others Mandarins (including tange ­ rines and satsumas), fresh ; Cle ­ mentines, wilkings and similar citrus hybrids, fresh :  Clementines  Monreales and Satsumas  Mandarins and wilkings  Tangerines and others Lemons (Citrus limon, Citrus limonum), fresh Limes (Citrus aurantifolia), fresh Grapefruit, fresh :  white  pink Table grapes Water-melons Melons (other than water-me ­ lons) :  Amarillo, Cuper, Honey dew (including Cantalene), Onteniente, Piel de Sapo (including Verde Liso), Ro ­ chet, Tendral, Futuro  other Apples Pears Pears  Nashi (Pyrus pyrifo ­ lia) Other 155,30 6180 1 178,46 300,24 1029,17 44133 122,86 288015 337,01 119,55 47,61 1894 361,32 92,05 315,55 13531 37,67 88307 103,33 36,65 35,56 1415 269,86 68,75 235,67 10106 28,13 65954 77,17 27,37 33,52 1356 252,99 65,04 221,35 9331 26,05 63583 72,93 24,97 96,21 3827 729,66 185,80 634,33 27377 77,43 179000 208,74 74,80 63,23 2516 479,79 122,24 419,00 17968 50,02 117260 137,20 48,67 101,89 4059 773,35 197,21 674,81 28887 80,53 188510 221,34 78,23 62.42 2484 473,68 120,68 413,68 17739 49,38 115768 135,46 48,05 42,90 1707 325,58 82,95 284,33 12192 33,94 79571 93,10 33,02 130,19 5181 987,92 251,70 862,77 36997 103,00 241447 282,52 100,22 33,13 1318 251,45 64,06 219,59 9416 26,21 61455 71,91 25,50 55.47 2207 420,90 107,23 367,58 15762 43,88 102869 120,37 42,70 110,50 4397 838,49 213,63 732,27 31401 87,42 204928 239,79 85,06 47,60 1894 361,21 92,03 315,45 13527 37,66 88280 103,29 36,64 62.48 2486 474,14 120,80 414,08 17756 49,43 115881 135,59 48,10 112,06 4459 850,33 216,64 742,60 31844 88,65 207820 243,17 86,26 60.43 2405 458,59 116,83 400,49 17174 47,81 112078 131,14 46,52 180,50 7182 1369,63 348,95 1 196,12 51292 142,79 334738 391,68 138,94 62,90 2503 477,28 121,60 416,81 17874 49,76 116646 136,49 48,41 No L 114/6 Official Journal of the European Communities 5. 5 . 94 Amount of unit values per 100 kg net Code CN code Description ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.150 0809 1000 Apricots 154,35 6189 1 165,71 300,24 1018,91 43202 120,39 291030 336,44 115,54 2.160 0809 20 20 0809  ¢ 22 Cherries 105,23 4219 794,77 204,70 694,68 29455 82,08 198422 229,38 78,77 080" 2U 6U 0809 20 80 2.170 ex 0809 30 90 Peaches 114,52 4557 869,00 221,40 758,92 32544 90,60 212384 248,51 88,15 2.180 ex 0809 30 10 Nectarines 234,31 9324 1777,93 452,97 1552,70 66583 185,36 434524 508,44 180,36 2190 0809 40 11 Plums 142,90 5686 1084,37 276,27 947,00 40609 113,05 265019 310,10 110,00 0809 40 19 ) 2200 2o!2 ! 2 i2l Strawberries 129,34 5146 981,42 250,04 857,09 36754 102,32 239858 280,66 99,56 (0810 10 "0 2.205 0810 20 10 Raspberries 1 232,1 49408 9305,36 2396,74 8133,50 344866 961,01 2323153 2685,64 922,33 2.210 0810 40 30 Fruit of the species Vaccinium 102,94 4142 776,64 201,08 684,00 27469 82,98 185034 226,07 78,92 myrtillus 2.220 0810 90 10 Kiwi fruit (Actinidia chinensis 93,82 3762 708,59 182,50 619,35 26261 73,18 176905 204,50 70,23 Planch.^ 2.230 ex 0810 90 80 Pomegranates 48,29 1953 364,38 93,69 318,81 13439 37,52 91577 105,04 35,97 2.240 ex 0810 90 80 Khakis (including Sharon 343,44 13667 2606,05 663,96 2275,91 97596 271,70 636915 745,27 264,37 fruit) 2.250 ex 0810 90 30 Lychees 666,22 26511 5055,29 1287,98 4414,87 189319 527,06 1235507 1445,70 512,84